Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference CHUNG et al. (2018/0212430) discloses “a reactive power compensator includes a plurality of phase clusters each including plurality of cells and a controller configured to control the plurality of phase clusters. The
controller performs control to generate an offset signal through phasor transformation based on respective voltage values and current values of the plurality of phase clusters and to compensate for energy errors between the plurality of phase clusters based on the generated offset signal”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, when one of the phase branches stops operating, the other two phase branches keep operating, and three phase current of the three-phase power supply system can be balanced by regulating active powers and reactive powers of the other two phase branches.

With respect to independent claim 11, the applicant argument is persuasive and the closest prior art reference CHUNG et al. (2018/0212430) discloses “a reactive power compensator includes a plurality of phase clusters each including plurality of cells and a controller configured to control the plurality of phase clusters. The
controller performs control to generate an offset signal through phasor transformation based on respective voltage values and current values of the plurality of phase clusters and to compensate for energy errors between the plurality of phase clusters based on the generated offset signal”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, when one of the phase branches stops operating, keeping operation of the other two phase branches, and regulating active powers and reactive powers of the other two phase branches to balance three phase current of the three-phase power supply system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836